Exhibit 10.1

 

THIRD AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 25th day of April, 2008, by and among Silicon Valley Bank
(“Bank”) and Healthaxis, Inc., a Pennsylvania corporation, Healthaxis, Ltd., a
Texas limited partnership, and Healthaxis Imaging Services, LLC, a Texas limited
liability company (jointly and severally, “Borrower”) whose address is 7301 N.
State Highway 161, Suite 300, Irving, Texas 75039.

 

RECITALS

 

A.            Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of August 14, 2006, as amended by that certain First
Amendment to Loan and Security Agreement by and between Bank and Borrower dated
as of April 16, 2007  and that certain letter by and between Bank and Borrower
dated as of May 9, 2007 (as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).

 

B.            Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

 

C.            Borrower has requested that Bank amend the Loan Agreement to
revised the Financial Covenants stated in Section 6.7 of the Loan Agreement.

 

D.            Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.             Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.             Amendments to Loan Agreement.

 

2.1          Section 6.7 (Financial Covenants).  Section 6.7 is amended in its
entirety and replaced with the following:

 

Borrowers shall maintain at all times, to be tested as of the last day of each
month, unless otherwise noted, on a consolidated basis with respect to Borrowers
and their Subsidiaries, without duplication:

 

(a)  EBITDA.  Maintain, measured as of the end of each month during the periods
on a trailing three (3) month basis, EBITDA of at least ($50,000) for the

 

--------------------------------------------------------------------------------


 

periods ending March 31, 2008, April 30, 2008 and May 31, 2008, increasing to at
least $0.00 beginning with the period ending June 30, 2008 and each period
thereafter.  A one time charge of up to $225,000 related to severance payments
and write offs of bad debt may be added back to the EBITDA formula for the
periods ending March 31, 2008, April 30, 2008 and May 31, 2008.

 

(b) Liquidity Ratio (to be maintained at all times).  A ratio of cash held with
Bank plus Accounts to outstanding Obligations of at least 2.00 to 1.00.

 

3.             Limitation of Amendments.

 

3.1          The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

 

3.2          This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

 

4.             Representations and Warranties.  To induce Bank to enter into
this Amendment, Borrower hereby represents and warrants to Bank as follows:

 

4.1          Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

4.2          Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

4.3          The organizational documents of Borrower delivered to Bank on or
prior to April 16, 2007 remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

 

4.4          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

4.5          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order,

 

--------------------------------------------------------------------------------


 

judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;

 

4.6          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

 

4.7          This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

5.             Integration.  This Amendment and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

 

6.             Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

7.             Effectiveness.  This Amendment shall be deemed effective as of
March 31, 2008 upon (a) the due execution and delivery to Bank of this Amendment
by each party hereto, and (b) Borrower’s payment of an amendment fee in an
amount equal to $1,500.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK

 

BORROWER

 

 

 

Silicon Valley Bank

 

Healthaxis, Inc.

 

 

 

 

 

 

By:

  /s/ Audrey Clow

 

By:

  /s/ Ronald K. Herbert

Name:

  Audrey Clow

 

Name:

  Ronald K. Herbert

Title:

  Relationship Manager

 

Title:

  CFO

 

 

Healthaxis, Ltd.

 

 

 

 

 

 

 

 

By:

Healthaxis Managing Partner, LLC

 

 

 

a Delaware limited liability company

 

 

 

By:

Healthaxis.com, Inc.,

 

 

 

 

A Pennsylvania corporation

 

 

 

 

 

 

By:

  /s/ Ronald K. Herbert

 

 

 

Name:

  Ronald K. Herbert

 

 

 

Title:

  CFO

 

 

 

 

 

Healthaxis Imaging Services, LLC

 

 

 

 

 

 

 

 

By:

Healthaxis, Ltd., a Texas limited

 

 

 

partnership

 

 

 

By:

Healthaxis Managing Partner,

 

 

 

 

LLC, a Delaware limited

 

 

 

 

liability company

 

 

 

 

By:

Healthaxis.com, Inc., a

 

 

 

 

 

Pennsylvania corporation

 

 

 

 

 

By:

Healthaxis, Inc., a

 

 

 

 

 

 

Pennsylvania corporation

 

 

 

 

 

 

By:

  /s/ Ronald K. Herbert

 

 

 

Name:

  Ronald K. Herbert

 

 

 

Title:

  CFO

 

--------------------------------------------------------------------------------